DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Priority
This application was filed on 16 March 2021 and is a continuation of application 16469939 which was filed on 14 June 2019, issued as US10981911 on 20 April 2021, and is a ‘371 national phase entry of International Application PCT/US2017/066754, filed on 15 December 2017 which claims priority to Provisional Application 62/435,639 filed on 16 December 2016; Provisional Application 62/592,747 filed on 30 November 2017 and Provisional Application 62/596,636 filed on 08 December 2017. 

Information Disclosure Statements
The IDS’s dated 16 March 2021 and 28 October 2021 have been received, entered and considered, a copy of each is included herein.

Preliminary Amendment
Applicant’s preliminary claim amendment dated 16 March 2021 is acknowledged.

Claim Status
Claims 1-72 were cancelled by the Applicant.
Claims 73-75 are pending and rejected.
Claimed Subject Matter
Independent claims 73-75 each recite the same list of 10 chemical species in the same order.  The listed compounds correspond to the following examples of the specification, listed in the claimed order: example 93 (page 215), example 74 (page 197), example 10 (page 132), example 1 (page 123), example 134 (page 258), example 168 (page 293), example 169 (page 294), example 170 (page 295), example 171 (page 298) and example 182 (page 304).
The listed compounds correspond to the compounds having the following Chemical Abstracts Registry Numbers, listed in claimed order: 2230690-16-9, 2230282-12-7, 2230282-07-0, 2230282-02-5, 2230690-64-7, 2230690-98-7, 2230690-99-8, 2230691-00-4, 2230691-01-5, and 2230691-12-8.
The claimed imidazopyrrolopyridine compounds have pharmacological utility as inhibitors of the JAK family of kinase enzymes.  
Claim 73 encompasses the compounds and pharmaceutically acceptable salts thereof, claim 74 is directed to a pharmaceutical composition comprising at least one of the compounds or a salt thereof and claim 75 encompasses the compounds and pharmaceutically acceptable “co-crystals” thereof.  Co-crystals are art-recognized compound forms, see the instant specification at lines 8-15 of page 78.
All of the listed species have the same imidazopyrrolopyridine chemical framework and each bears a “trans” chiral (1r,4r)-4-(cyanomethyl)cyclohexyl substituent  at the nitrogen atom of the imidazolyl ring together with at least one other functionalized substituent at the 2-position of the imidazolyl ring.
The closest prior art is represented by the combination of references: BABU (WO2011086053); BERGERON (WO2013007765) and ZAK (J. Med. Chem. 2013, 56, 4764−4785); which are each of record.  The references, either alone or in combination with each other or the prior art of record, do not teach or suggest the particular combination of structural features that would lead a skilled artisan to any of the species of the instant claims.
In particular, while JAK inhibitory activity of substituted imidazopyrrolopyridine compounds is generically described, species having the (1r,4r)-4-(cyanomethyl)-cyclohexyl substituent in combination with the other substituents as required in the claims is not taught or suggested in any of the references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 73-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,294,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite at least one species which is identical to and therefore anticipatory of the instant species and claims compositions thereof.
For example, reference independent claim 1 recites the first listed species as:
“2-(1-((1r,4r)-4-(Cyanomethyl)cyclohexyl)- 1,6-dihydroimidazo[4,5-d]pyrrolo[2,3-b]pyridin-2-yl)-N-(2-hydroxy-2-methylpropyl)acetamide”
This is identical to the fourth listed species of instant claims 73-75.
This is identical to instant example 1 shown below for clarity:

    PNG
    media_image1.png
    112
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    350
    media_image2.png
    Greyscale

Claim 12 is a composition comprising the compound of claim 1.
Since at least one of the exact same chemical species as presently claimed is listed in the reference claims, the instant claims are anticipated by the reference claims.

[2] Claims 73-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,364,246. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite a species which is identical to and therefore anticipatory of the instant species.
For example, reference independent claim 1 recites the first listed species as:
“2-(1-((1r,4r)-4-(Cyanomethyl)cyclohexyl)- 1,6-dihydroimidazo[4,5-d]pyrrolo[2,3-b]pyridin-2-yl)-N-(2-hydroxy-2-methylpropyl)acetamide”
This is identical to the fourth listed species of instant claims 73-75.
This is identical to instant example 1.
Claim 6 is a composition comprising the compound of claim 1.
Since at least one of the exact same chemical species as presently claimed is listed in the reference claims, the instant claims are anticipated by the reference claims.

[3] Claims 73-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,487,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite solid forms which read on the examined claims.
For example, reference independent claim 1 recites “Compound 2-(1-((1r,4r)-4-(Cyanomethyl)cyclohexyl)-1,6-dihydroimidazo[4,5-d]pyrrolo[2,3-b]pyridin-2-yl)-N-(2-hydroxy-2-methylpropyl)acetamide in a form chosen from form 1s, form 10, form 4, form 1b, form 5, and mixtures of said forms”
The compound is identical to the fourth listed species of instant claims 73-75.
This is the compound of instant example 1.
The solid forms of the reference claims read on examined claims 73 and 75.  Alternatively, it would be obvious to provide the instantly claimed species in order to produce the reference solid forms: one must necessarily be in possession of the parent compound to obtain the forms.
Regarding examined claim 74, it would be obvious to provide the forms in a pharmaceutical composition in order to use them for their disclosed utility.

[4] Claims 73-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,059,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite a species which is identical to and therefore anticipatory of the instant species.
For example, reference independent claim 1 recites “2-(1-((1r,4r)-4-(Cyanomethyl)cyclohexyl)-1,6-dihydroimidazo[4,5-d]pyrrolo[2,3-b]pyridin-2-yl)-N-(2-hydroxy-2-methylpropyl)acetamide”
This is identical to the fourth listed species of instant claims 73-75.
This is identical to instant example 1.
The compound of the reference claims reads on examined claims 73 and 75.
Regarding examined claim 74, it would be obvious to provide the compound in a pharmaceutical composition in order to use it for its disclosed utility.

[5] Claims 73-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,981,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite at least one species which is identical to and therefore anticipatory of the instant species and claims compositions thereof.
For example, reference independent claim 1 recites the 26th listed species as:
“2-(1-((1r,4r)-4-(Cyanomethyl)cyclohexyl)-1,6-dihydroimidazo[4,5-d]pyrrolo[2,3-b]pyridin-2-yl)-N-(1H-pyrazol-3-yl)acetamide”
This is identical to the second listed species of instant claims 73-75.
This is identical to instant example 74 shown below for clarity:

    PNG
    media_image3.png
    123
    868
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    183
    326
    media_image4.png
    Greyscale

Since at least one of the exact same chemical species as presently claimed is listed in the reference claims, instant claims 73 and 75 are anticipated by the reference claims. Regarding examined claim 74, it would be obvious to provide the compound in a pharmaceutical composition in order to use it for its disclosed utility.

[6] Claims 73-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 47 of copending Application No. 17355472 (reference application, US20210340143, claims dated 2021-06-23). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite a species which is identical to and therefore anticipatory of the instant species.
For example, reference independent claims 1 and 47 recite the first listed species as:
“2-(1-((1r,4r)-4-(Cyanomethyl)cyclohexyl)- 1,6-dihydroimidazo[4,5-d]pyrrolo[2,3-b]pyridin-2-yl)-N-(2-hydroxy-2-methylpropyl)acetamide”
This is identical to the fourth listed species of instant claims 73-75.
This is identical to instant example 1.
Claim 12 is a composition comprising the compound of claim 1.
Since at least one of the exact same chemical species as presently claimed is listed in the reference claims, the instant claims are anticipated by the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

[7] Claims 73-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of copending Application No. 17377249 (reference application, US20210340144, claims dated 2021-07-15). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite a compound of formula “(Ex. 1)” in at least one of a grouping of solid forms:

    PNG
    media_image5.png
    291
    645
    media_image5.png
    Greyscale

The compound is identical to the fourth listed species of instant claims 73-75.
This is identical to instant example 1.
The solid forms of the reference claims read on examined claims 73 and 75.  Alternatively, it would be obvious to provide the instantly claimed species in order to produce the reference solid forms: one must necessarily be in possession of the parent compound to obtain the forms.
Regarding examined claim 74, it would be obvious to provide the forms in a pharmaceutical composition in order to use them for their disclosed utility.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

[8] Claims 73-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17690380 (reference application, US20220288041, claims dated 2022-03-09). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite various methods which require administration of a compound of formula I or a composition comprising a compound of formula I.  It is at least obvious to provide for the compound required by the reference claim methods.  In order to carry out the methods recited in the reference claims one must necessarily provide the required compound and compositions thereof.  The specification of the reference application is necessarily consulted, to determine the structure of formula I, which is identical to that of instant example 1: see application 17690380 at paragraph 7:

    PNG
    media_image6.png
    280
    576
    media_image6.png
    Greyscale

The compound is identical to the fourth listed species of instant claims 73-75.
The compound of the reference claims reads on examined claims 73 and 75.
Regarding examined claim 74, it would be obvious to provide the compound in a pharmaceutical composition in order to carry out the reference claim methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625